DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
The foreign priority application No. 201910699671.4 filed on July 31, 2019 in the Republic of China has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Patent 5,565,281).
With regard to claims 1 and 9, Yu et al. teach a bilayer battery separator (abstract), and in a battery the separator is placed between the positive electrode and the negative electrode.
Yu et al. teach a bilayer separator comprising a first microporous membrane and a second microporous membrane bonded together (column 2, lies 43-57). Example 1 shows that the first microporous membrane is high density polyethylene and the second microporous membrane is polypropylene (column 5, line 16-column 6, line 9).
The peel strength is 8 grams/cm (7.85 N/m), which is within the ranges in claims 1 and 9.
oC, as evidenced in par.0092 of Holzer et al. (US 2004/0033378).
The melting temperature is the pore closing temperature/obturator temperature, as evidenced in column 3, line 10 of Yu (US Patent 6,080,507). Therefore, the pore closing temperature/obturator temperature of the first microporous membrane made of high density polyethylene is within the ranges in claims 1 and 9.
The first microporous membrane made of high density polyethylene is equivalent to the “first porous substrate” in claims 1 and 9, and the second microporous membrane made of polypropylene is equivalent to the “second porous substrate” in claims 1 and 9.
Therefore, the separator of Yu et al. is equivalent to the separator in claim 1 and the battery of Yu et al. is equivalent to the electrochemical device in claim 9.
With regard to claims 2, 5, 10, and 13, polypropylene has a melting point of 161oC, as evidenced in par.0169 of Sakimoto et al. (WO 2016/204274, with citations from the English equivalent US 2018/0175353)
A membrane is broken by melting, as evidenced in par.0224 of Kikuchi et al. (US 2009/0098450).Therefore, the second microporous membrane made of polypropylene has a broken membrane temperature of 161oC, which is within the claimed range.
The separator in Example 1 of Yu et al. which comprises a polypropylene layer has a broken membrane temperature of 161oC. This value is within the claimed range.
High density polyethylene has a melting temperature of 133oC, as evidenced in par.0092 of Holzer et al. The melting temperature is the pore closing temperature/obturator temperature, as evidenced in column 3, line 10 of Yu (US Patent 6,080,507).
oC. This value is within the claimed range.
With regard to claims 6 and 14, the first microporous membrane made of high-density polyethylene meets the claims limitation.
With regard to claims 7 and 15, the second microporous membrane made of polypropylene meets the claims limitations.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueki et al. (US 2014/0004400).
With regard to claims 1, 9, and 17, Ueki et al. teach a non-aqueous electrolyte secondary battery comprising a separator (13) placed between a positive electrode and 
The separator (13) comprise a porous resin layer (60) and a porous heat-resistant layer (70) overlaid on a face of the resin layer (60). The heat resistant layer exhibits a 90o peel strength of 2.9-15 N/m(abstract, fig.3).
Ueki et al. further teach that the material of the resin layer (60) may be polyethylene (PE) (par.0034). 
Polyethylene (PE) has a melting point of 134oC, and the pores close at the melting temperature as evidenced in par.0003 and par.0118 of Katayama et al. (US 2013/0101888).
The porous resin layer (60) made of polyethylene (PE) is equivalent to the “first porous substrate” in claims 1, 9, and 17, and the porous heat-resistant layer (70) is equivalent to the “second porous substrate” in claims 1, 9, and 17.
The peel strength is within the range in claims 1, 9, and 17.
Therefore, the separator (13) of Ueki et al. is equivalent to the multilayer separator in claim 1. In the alternative, the separator in claim 1 is obvious over the separator (13) of Ueki et al.
The non-aqueous electrolyte secondary battery of Ueki et al. is equivalent to the electrochemical device in claim 9. In the alternative, the electrochemical device in claim 9 is obvious over the non-aqueous electrolyte secondary battery of Ueki et al.
A personal computer or mobile device of Ueki et al. is equivalent to the electronic device in claim 17. In the alternative, the electronic device in claim 17 is obvious over the personal computer or mobile device of Ueki et al.
m (par.0036) and the resin layer (70) may have a thickness of 1-12 m (par.0048).
It would be expected that the layers (60) and (70) meet the claims limitations when the thickness of the layers is varied within these ranges.
With regard to claims 7 and 15, Ueki et al. teach that the layer (70) may comprise polyvinylidene fluorine (par.0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent 5,565,281) in view of Halmo et al. (US 2014/0079980).
With regard to claims 8 and 16, Yu et al. teach the separator of claim 1 and the electrochemical device of claim 9 (see paragraph 5 above), but fail to teach that the separator comprises a coating comprising inorganic particles and/or polymers.
Halmo et al. teach a separator for a battery (abstract).
Halmo et al. further teach that a ceramic coating (ceramic particles in a binder) applied to the surface of a separator provides a tortuous porous network which reduces or prevents dendrite growth through the separator (par.0066).

The ceramic particles meet the claims limitations for “inorganic particles”.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yu et al. (US Patent 5,565,281) and Ueki et al. (US 2014/0004400) fail to teach the separator of claim 4 and the electrochemical device of claim 12.
There are no prior art teachings that would motivate one of ordinary skill to modify Yu et al. or Ueki et al. and obtain the separator of claim 4 and the electrochemical device of claim 12 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:

-the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Sakimoto et al. (WO 2016/204274, with citations from the English equivalent US 2018/0175353) in view of Zhong et al. (US 2014/0212768) is withdrawn following the applicant’s amendment to the claim.
	However, new grounds of rejection for claims 1-3, 5-11, and 13-17 are shown in paragraphs 4-9 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        Thanb